REASONS FOR ALLOWANCE
Claims 1, 3 and 5 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Claim 1 recites the limitation “a first bad block table including mapping relation information between partial entries of bad physical addresses corresponding to bad blocks included in each of the first and second memory devices with first substitute physical addresses corresponding to the first memory blocks; 
a second bad block table including mapping relation information between remaining partial entries of the bad physical addresses with second substitute physical addresses corresponding to the second memory blocks; 
a path control element suitable for: 
selecting the first access controller and transferring the first substitute physical addresses when first and second physical addresses respectively corresponding to the first and second memory blocks are identical to the partial entries of the bad physical addresses, 
selecting the second access controller and transferring the second substitute physical addresses when the first and second physical addresses are identical to the remaining partial entries of the bad physical addresses, and 
[…]
a bad information loading element suitable for: 
loading information of the bad physical addresses and substitute physical address that replace the bad physical addresses from the first and second memory devices, deciding which substitute physical addresses are to be mapped to the bad physical addresses based on the number of the loaded bad physical addresses, and generating the first and second bad block tables”
Said limitation is taught by the specification of the instant application as originally filed at least at [P. 0122-123, 0140 and FIG. 8].  Said limitations, in combination with the other recited 
The closest prior art of record includes: 
Frayer et al. (U.S. PGPub No. 2015/0364218) which teaches a plurality of NVM modules, each corresponding to a remap table, each remap table containing hashed addresses, and routing incoming requests to appropriate addresses using remap tables but does not teach assigning substitute addresses for bad physical addresses based on a number of bad physical addresses.
Gabai et al. (U.S. PGPub No. 2010/0146239) which teaches maintaining a counter of the number of bad blocks, and assigning replacement blocks for bad blocks but does not teach assigning replacement blocks to bad blocks based on the number of bad blocks and generating first and second bad block tables corresponding to first and second memory devices.
Claims 3 and 5 depend from claim 1, and are considered allowable for at least the same reasons as claim 1.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHANIE WU whose telephone number is (571)272-0257.  The examiner can normally be reached on 11a-8p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/STEPHANIE WU/Examiner, Art Unit 2133